DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th, 2021 has been entered.
Response to Amendment
The present amendment, filed on or after July 7th 2021 has been entered. Claims 1-7 and 9-45 were pending. Claims 1, 2, 7, 9, 10, 21, and 22. Thus, claims 1-7 and 9-45 are still currently pending. Applicant’s amendments to the claims have remedied the 112(b) indefiniteness rejections set forth in the Final Action dated 2/1/2021. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 38 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The term(s) “having the ability to” and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the most therapeutically beneficial assigned value" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 9-37 inherit the same deficiencies. 
Claim 2 recites the limitation "the most favorable assigned value as to lowest energy consumption while still giving a therapeutic effect" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the most favorable assigned value as to lowest energy consumption while still giving a therapeutic effect" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 21-23 inherit the same deficiencies. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, 12-15, 18-20, 24-30, 35-39, 41, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2006/0795159 A1) in view of Kaula et al. (US 2014/0249599 A1) herein after Kaula.
Regarding claim 1, Bradley teaches a method for optimization of stimulation specificity of implanted electrodes in excitable tissue of a patient (Para [0061] ” The method of the present invention uses objective measurements on each electrode to determine which seem likely pursuant to a given objective measurement to be most beneficial in a given patient's therapy”) the method comprising: electrically excitable tissue between one or more combinations of electrode pairs in a cluster of electrodes, or electrically stimulating excitable tissue between one or more combinations of electrode pairs in two or more clusters of electrodes (Fig. 4B depicts the implanted electrode leads 104 and 102 with electrodes E1-E16 and are placed parallel to the spinal cord with tissue in between electrodes as shown in fig. 8), wherein two electrodes of the electrode pairs do not belong to the same cluster of electrodes, and wherein the electrodes are physically separated in the tissue, which surrounds each electrode, thereby allowing tissue between electrodes to be stimulated (Fig. 7 wherein the electrical stimulation between different combinations of electrode pairs in the cluster of electrodes, or the electrical stimulation between different combinations of electrode pairs in the two or more clusters of electrodes (Fig. 7 as described above) creates a directed electric field (Para [0037] “Moreover, any of the N electrodes can operate, or be included in, any of the k channels. The channel identifies which electrodes are selected to synchronously source or sink current to create an electric field in the tissue to be stimulated”); wherein the effect of the directed electrical stimulation between different combinations of electrode pairs in the two or more clusters of electrodes, creates a directed electrical field (Fig. 7: the different channels of electrode stimulation described would necessarily result in a directed electrical field between a source electrode and a sink electrode) wherein an effect of the directed electrical field is assessed after each electrical stimulation by registering information provided by the patient in view of a therapeutic effect, or by assessing each electrode pair a value related to the information provided by the patient (Para [0061] “Additionally, subjective measures for each electrode based on the patient's feedback are preferably (but not necessarily) used to quantify the efficacy of a particular electrode.  When these objective and possibly subjective measurements are taken on the patient for each electrode, the results of the measurement is assessed, and ultimately the measurements on each electrode are weighted so that presumably more significant measurements are given larger influence.  In the end, these weighted measurements for each electrode are summed to provide a total weighted effect of the various measurements per each electrode”); and choosing, based on the direction of the directed electrical field created, the electrical pair or pairs which give(s) rise to the most therapeutically beneficial assigned value (Para [0061] “a subset of electrodes can be chosen which are presumed to be logically efficacious for a given patient, and the clinician may then attempt to set the optimal stimulation parameters (e.g., pulse width, amplitude, and frequency) via experimentation with just the chosen subset of electrodes.”), but does not explicitly teach the method comprising: activating all electrodes at the same time while increasing the stimulation strength.
However, Kaula discloses a system and method of computer assisted stimulation programming g that includes ramping up stimulation current for all electrodes in a set of implanted electrodes intended for stimulation (fig. 31 step 1410) before performing the optimization steps that determine the electrodes used for stimulation (fig. 31 and Paragraph [0145]) in order to determine the level at which the patient feels the stimulation (Paragraph [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bradley to stimulate all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing the strength up to a threshold in order to determine when a patient begins to feel the stimulation and as disclosed by Kaula as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 3, Bradley further discloses wherein each electrode pair comprises a first electrode assembly formed by two or more separate electrodes arranged in a first substantially linear row and a second electrode assembly comprising two or more separate electrodes arranged in a second substantially linear row, substantially parallel to the first substantially linear row, wherein the electrical stimulation between the first and the second electrode assemblies creates the directed electrical field (Fig. 2 depicts electrode leads 102 and 104 with electrodes E1-E16. The electrode leads are parallel to one another and are both substantially linear rows. Para [0037] “any of the N electrodes may be assigned to up to k possible groups or "channels." In one preferred embodiment, k may equal four. Moreover, any of the N electrodes can operate, or be included in, any of the k channels. The channel identifies which electrodes are selected to synchronously source or sink current to create an electric field in the tissue to be stimulated”: describes the groupings of electrodes in the electrode system).
Regarding claim 4, Bradley further teaches wherein positions of the electrodes are determined using imaging techniques; and wherein electrode pairs containing electrodes at a location of which is previously known to give a therapeutic effect or to not give rise to adverse effects are stimulated (Para [0085] “In addition to measurement distributions, the database may also contain information as to the vertebral location and mediolateral placement of the lead, from standard medical imaging sources such as fluoroscopy, computerized tomography, MRI, etc. This information may be from the present patient, as well as from past patients.  Again, this information may be used to both improve the interpretation of and used in conjunction with the objective and subjective measurements to reduce the number of testable electrodes”). 
Regarding claim 7, Bradley in view of Kaula further discloses after activating all electrodes at the same time while increasing a stimulation strength (See Kaula above in wherein the method is preceded by: choosing a first group of electrodes from the implanted electrodes (implicit feature because a group must be picked if analysis of the group as shown below is occurring) stimulating the excitable tissue electrically by the first group of electrodes (Para [0074] “one example, a constant current of a given nominal value (e.g., 3 mA) could be provided in monopolar fashion at each electrode”), registering information provided by the patient (Para [0074] “could be provided in monopolar fashion at each electrode, with the patient asked to quantify the nature of what he or she is feeling.  No sensation, or a painful or uncomfortable sensation, could be rated highly, for example, on a scale from 1 to 10, which would indicate that the electrode in question.”) assigning each electrode of the first group of electrodes a value related to the information (fig. 10C depicts normalized values for information about the first group of electrodes) wherein steps (a)-(d) are repeated for one or more further groups of electrodes chosen from the implanted electrodes, wherein each electrode may be included in one of several groups (Para [0061] “The method of the present invention uses objective measurements on each electrode to determine which seem likely pursuant to a given objective measurement to be most beneficial in a given patient's therapy… In the end, these weighted measurements for each electrode are summed to provide a total weighted effect of the various measurements per each electrode. With this information, a subset of electrodes can be chosen which are presumed to be logically efficacious for a given patient, and the clinician may then attempt to set the optimal stimulation parameters (e.g., pulse width, amplitude, and frequency) via experimentation with just the chosen subset of electrodes”), wherein a total assigned value for each electrode is calculated, and wherein electrodes having a total assigned value exceeding a predetermined value (Fig. 10C depicts chosen values based on the total assigned values from the summation of normalized values that correlate to the electrodes) or a predetermined number of the electrodes having the highest total assigned value are chosen to be included in a stimulation pattern)”.
Regarding claim 12, Bradley further teaches wherein the implanted electrodes have active sites for charge ejection located on different physical entities (Para [0040] “Charge balance may be achieved through coupling capacitors C.sub.X, which provide a passive capacitor discharge that achieves the desired charge-balanced condition”).
Regarding claim 13, Bradley further teaches wherein the excitable tissue is neuronal tissue or endocrine tissue, a heart or a vascular system (Para [0026]).
Regarding claim 14, Bradley further teaches wherein the neuronal tissue is brain tissue, spinal cord or peripheral nerves (Para [0026]).
Regarding claim 15, Bradley further teaches wherein the brain tissue is selected from a group consisting of sub thalamic nucleus (STN), globus pallidus interna (GPi), periaqueductal grey substance, periventricular grey, internal capsule, ventral posterolateral nucleus, thalamus, striatum, habenula, hypothalamus, basal nucleus of Meynert, cortical areas, brain stem, medial forebrain bundle, internal capsule, amygdala, hippocampus, septum, and ventral posteromedial nucleus (Para [0026] “More specifically, the description that follows relates to use of the invention within a spinal cord stimulation (SCS) system as an exemplary embodiment… For example, the present invention may be used as part of a pacemaker, an implantable pump, a defibrillator, a cochlear stimulator, a retinal stimulator, a stimulator configured to produce coordinated limb movement, a cortical or deep brain stimulator, or in 
Regarding claim 18, Bradley further teaches wherein each group of electrodes is chosen by: recording of an activity pattern in the excitable tissue by each implanted electrode, identifying an anatomical compartment or type of cells from which the electrode is recording the activity pattern, comparing the recorded activity pattern with information stored in a database, and choosing a group of electrodes to be used for stimulation on a basis of a result of the step of comparing and/or on a basis of the identified anatomical compartment (Para [0071], [0072], [0085] and anatomical compartment would be obvious because the clinician is purposefully monitoring a specific area).
Regarding claim 19, Bradley further teaches wherein each group of electrodes is chosen by: recording of an activity pattern in the excitable tissue by each implanted electrode, identifying an anatomical compartment or type of cells from which the electrode is recording the activity pattern, and choosing a group of electrodes to be used for stimulation on a basis of the recorded activity patterns and/or on the basis of the identified anatomical compartment (Para [0071], [0072], [0085] and anatomical compartment would be obvious because the clinician is purposefully monitoring a specific area).
Regarding claim 20, Bradley further teaches coupling the anatomical compartment or type of cells with the information from the patient in a database, and coupling combinations of electrodes which stimulate certain anatomical compartments or types of cells to the information from the patient in the database (Para [0085] “A database containing similar information from previous tests of implanted patients, from published literature, and/or 
Regarding claim 24,  Bradley further teaches wherein each group of electrodes is chosen by:  performing brain scanning, MRI examination, CT examination and/or ultrasound examination, identifying an anatomical compartments where the electrodes are located, and choosing a group of electrodes on a basis of the location of the electrodes (Para [0085] “In addition to measurement distributions, the database may also contain information as to the vertebral location and mediolateral placement of the lead, from standard medical imaging sources such as fluoroscopy, computerized tomography, MRI, etc. This information may be from the present patient, as well as from past patients.  Again, this information may be used to both improve the interpretation of and used in conjunction with the objective and subjective measurements to reduce the number of testable electrodes”)
Regarding claim 25, Bradley further teaches wherein the number of electrodes in each group is 1 – 15
Regarding claim 26, Bradley further teaches wherein the information provided by the patient is a response to the effect of the stimulation perceived by the patient (Para [0074] “could be provided in monopolar fashion at each electrode, with the patient asked to quantify the nature of what he or she is feeling.  No sensation, or a painful or uncomfortable sensation, could be rated highly, for example, on a scale from 1 to 10, which would indicate that the electrode in question”).
Regarding claim 27, Bradley further teaches wherein the information provided by the patient is a value obtained by measuring a physiological, psychological or pathological reaction of the patient (Para [0074] “could be provided in monopolar fashion at each electrode, with the patient asked to quantify the nature of what he or she is feeling.  No sensation, or a painful or uncomfortable sensation, could be rated highly, for example, on a scale from 1 to 10, which would indicate that the electrode in question”).
Regarding claim 28, Bradley further teaches wherein the information provided by the patient is a combination of a response to the effect of the stimulation perceived by the patient and a value obtained by measuring a physiological, psychological or pathological reaction of the patient (Para [0074] “could be provided in monopolar fashion at each electrode, with the patient asked to quantify the nature of what he or she is feeling.  No sensation, or a painful or uncomfortable sensation, could be rated highly, for example, on a scale from 1 to 10, which would indicate that the electrode in question”).
Regarding claim 29, Bradley in view of Kaula further disclose wherein the information provided by the patient is binary ((Para [0125] “The patient is then asked to provide feedback (e.g., via engagement with the PFD 145) as to whether or not he/she feels relief at the target 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include that the information provided by the patient is binary as disclosed by Kaula as a way to have simple information that would be easy for a clinician or a computer to interpret to produce fast results.
Regarding claim 30, Bradley further teaches wherein the information provided by the patient is given on a scale (Para [0074] “on a scale from 1 to 10, which would indicate that the electrode in question”).
Regarding claim 35, Bradley further teaches wherein the stimulation and the provision of information is performed by the patient via electronic connection with a practitioner/physician 
Regarding claim 36, Bradley in view of Kaula further disclose wherein the method is followed on a screen device on which the implanted electrodes in the tissue are graphically represented (Kalua fig. 26); and wherein the patient has an ability to stepwise/gradually scan the electrodes to stimulate the tissue (Kaula Para [0119] “The ramping up process may continue by incrementing the stimulation current 0.1 mA at a time (or by another suitable small increment step), until the patient feels a stimulation sensation again. At that point, the remaining contacts are sub-divided into a plurality of sections and tested again in a similar process as discussed above, in order to narrow down the contact that caused the stimulation sensation”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include wherein the method is followed on a screen device on which the implanted electrodes in the tissue are graphically represented; and wherein the patient has the ability to stepwise/gradually scan the electrodes to stimulate the tissue as disclosed by Kaula as a way for the patient to have control of the stimulation capabilities that would allow the patient to become more comfortable with using the device and achieving a better quality of therapy.
Regarding claim 37, Bradley further teaches a method for treatment or alleviation of a disease or condition by use of a set of electrodes whose stimulation pattern has been optimized with the method according to claim 1, wherein the disease or condition is chosen from a group consisting of brain and/or spinal damage, lost functions, pain, Parkinson's disease, tremor, motor disorders, choreatic and other involuntary movements, memory disorders, Alzheimer's disease, degenerative diseases, epilepsy, mood disorders, aggression, anxiety, phobia, affect, sexual over-activity, impotence, eating disorders, sleep disorders, such as narcolepsy, attention disorders, stroke, damage of the brain, damage of the spinal cord, bladder disorders after spinal cord injury, bowel disorders after spinal cord injury, spasticity, somatosensory disorders, auditory disorders, visual disorders, and olfactory disorders (Para [0026] “For example, the present invention may be used as part of a pacemaker, an implantable pump, a defibrillator, a cochlear stimulator, a retinal stimulator, a stimulator configured to produce coordinated limb movement, a cortical or deep brain stimulator, or in any other stimulator configured to treat urinary incontinence, sleep apnea, shoulder sublaxation, etc. Moreover, the technique can be used in non-medical and/or non-implantable devices or systems as well”).
Regarding claim 38, Bradley teaches a system for optimization of stimulation specificity of implanted electrodes in excitable tissue of a patient (Para [0061]), the system comprising: - a set of electrodes forming a cluster or forming two or more clusters of electrodes, the set of electrodes having an ability to be implanted in excitable tissue of the patient (fig. 2 and Para [0037]: describing the groupings of electrodes), wherein the electrodes are physically separated in the tissue, which surrounds each electrode, thereby allowing tissue between the electrodes to be stimulated (Fig. 8 and fig. 9 depict an implanted location of the electrodes), a stimulation device connected to the set of electrodes and having the ability to electrically stimulate the excitable tissue via the set of electrodes (Para [0026] “an implantable pulse generator (IPG) or similar electrical stimulator and/or electrical sensor that may be used as a component of numerous different types of stimulation systems”) wherein the electrical stimulation between different combinations of electrode pairs in a cluster of electrodes, or the electrical stimulation between different combinations of electrode pairs in two or more clusters of electrodes (fig. 7 and Para [0037]) creates a directed electrical field (electric fields are a vector quantity meaning that an electric field has magnitude and direction, therefore the electric field is directed ), - a first processor connected to the stimulation device and configured to transform information provided by the patient to an assigned value for each electrode pair, to calculate a total assigned value for each electrode pair , and to choose a preferred electrode pair or pairs to be used for stimulation (Para [0061] “The method of the present invention uses objective measurements on each electrode to determine which seem likely pursuant to a given objective measurement to be most beneficial in a given patient's therapy.  Additionally, subjective measures for each electrode based on the patient's feedback are preferably (but not necessarily) used to quantify the efficacy of a particular electrode.  When these objective and possibly subjective measurements are taken on the patient for each electrode, the results of the measurement is assessed, and ultimately the measurements on each electrode are weighted so that presumably more significant measurements are given larger influence.  In the end, these weighted measurements for each electrode are summed to provide a total weighted effect of the various measurements per each electrode”), wherein the first processor is configured to choose, based on the direction of the directed electrical field created, an electrode pair or pairs from the set of implanted electrodes and to instruct the stimulation device to stimulate the tissue through these electrode pair or pairs (Para [0061] “a subset of electrodes can be chosen which are presumed to be logically efficacious for a given patient, and the clinician may then attempt to set the optimal stimulation parameters (e.g., pulse width, amplitude, and frequency) via experimentation with just the chosen subset of 
However, Kaula discloses a system and method of computer assisted stimulation programming g that includes ramping up stimulation current for all electrodes in a set of implanted electrodes intended for stimulation (fig. 31 step 1410) before performing the optimization steps that determine the electrodes used for stimulation (fig. 31 and Paragraph [0145]) in order to determine the level at which the patient feels the stimulation (Paragraph [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bradley to stimulate all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing the strength up to a threshold in order to determine when a patient begins to feel the stimulation and as disclosed by Kaula as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 39, Bradley further teaches - a recording device connected to the set of electrodes and configured to register an activity pattern in the excitable tissue (Para [0056] “Any of the electrodes 106a-d may be used in a sensing or recording mode as well as a stimulating mode”), a second processor connected to the recording device and to the first processor (Para [0032] “hand-held programmer (HHP) 202 may be used to control the IPG 100 via a suitable non-invasive communications link 201, e.g., a RF link”), and a database connected to the first processor and to the second processor (Para [0085] “A database containing similar wherein the second processor is configured to compare information obtained from the recording device in view of the created directed electrical field in a form of previously registered directed electrical fields and/or activity patterns for several patients regarding the effect of stimulation of the same or similar excitable tissue of the several patients, to choose a collection of useful electrode pairs with a basis on a comparison of created directed electrical field and/or activity patterns, and to transform the information about the chosen electrode pairs to the first processor wherein said first processor is configured to transmit the information provided by the patient to the database for storage (See Paragraphs [0061], [0062], [0071], [0072], [0081],[0082], and [0085]).
Regarding claim 41, Bradley further teaches wherein the set of implanted electrodes comprises electrodes which are located on different physical entities (Fig. 3A depicts the electrodes on different physical branches of the stimulation system see leads 102 and 104). 
Regarding claim 44, Bradley in view of Kaula further disclose a screen device on which the implanted electrodes in the tissue are graphically represented (Kaula fig. 27)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include a screen device on which the implanted electrodes in the tissue are graphically represented as disclosed by Kaula a way for the physician not have to be present during the therapy session thereby increasing the convenience for both the patient and the practitioner.
Regarding claim 45, Bradley further teaches an imaging device, configured to determine the positions of the electrodes using imaging techniques (Para [0085] “In addition to measurement distributions, the database may also contain information as to the vertebral location and mediolateral placement of the lead, from standard medical imaging sources such as fluoroscopy, computerized tomography, MRI, etc. This information may be from the present patient, as well as from past patients.  Again, this information may be used to both improve the interpretation of and used in conjunction with the objective and subjective measurements to reduce the number of testable electrodes”).
Claims 2, 11, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 1 (for claims 2 and 11) and claim 38 (for claim 40) above, and further in view of DiLorenzo (US 2014/0288620 A1).
Regarding claim 2, Bradley in view of Kaula discloses the method according to claim 1 and choosing, based on the direction of the directed electrical field created, the electrode pair or pairs which give(s) rise to the most favorable value
However, DiLorenzo discloses wherein the effect of the directed electrical field is further assessed after each electrical stimulation by monitoring the energy consumption while still giving a therapeutic effect, followed by choosing the electrode pair or pairs which give rise to a lowest energy consumption while still giving therapeutic effect (Para [0255] “The present invention optimizes the efficiency of energy used in the treatment given to the patient by minimizing to a satisfactory level the stimulation intensity to provide the level of treatment magnitude necessary to control disease symptoms without extending additional energy delivering unnecessary overtreatment”), or assigning each electrode pair a value related to the information provided by the patient and to the energy consumption.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified that method of Bradley in view of Kaula to further include that the effect of the directed electrical field is further assessed after each electrical stimulation by monitoring the energy consumption while still giving a therapeutic effect followed by choosing the electrode pair or pairs which give rise to a lowest energy consumption while still giving therapeutic effect and as disclosed by DiLorenzo to apply in the decision of choosing the most favorable assigned value as to lowest energy consumption while still giving a therapeutic effect as a way to prevent excess use of energy as to save on the cost of power consumption for the treatment (DiLorenzo Para [0032]).
Regarding claims 11 and 40, Bradley in view Kaula disclose the method of claim 1 and the system of claim 38, but do not explicitly teach that the implanted electrodes comprise a plurality of microelectrodes. 
However, DiLorenzo discloses wherein the implanted electrodes comprise a plurality of microelectrodes (Para [0212] “Individual electrodes comprising intracranial stimulating electrode array 37 and intracranial recording electrode array 38 may each be of the microelectrode type for single unit recordings”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to replace the generic electrodes of Bradley in view of Kaula with the microelectrodes of DiLorenzo because doing so would be substituting one known art element for another using methods widely accepted in the art.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 1 above, and further in view of Goetz (US 2005/0060009 A1).
Regarding claim 5, Bradley in view Kaula disclose the method of claim 1 but do not explicitly disclose wherein the electrodes of the electrode pairs are positioned in two different electrode clusters located close to neurons occupying two separate hemispheres of tissue or in such a way that the electrical field obtained is directed along a main axis of neurons.
However, Goetz discloses wherein the electrodes of the electrode pairs are positioned in two different electrode clusters located close to neurons occupying two separate hemispheres of tissue (Fig. 2 depicts two different groups of electrodes near the spinal column 26A-26H and 26I-26P the groups occupy each side of the vertebral column near the spinal cord) or in such a way that the electrical field obtained is directed along a main axis of neurons.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include that the electrodes of the electrode pairs are positioned in two different electrode clusters located close to neurons occupying two separate hemispheres of tissue as disclosed by Goetz as a way to provide an electric field between the hemispheres that would constitute a more defined treatment region. 
Regarding claim 6, Bradley in view of Kaula disclose the method of claim 1, but do not explicitly teach/disclose wherein one part of the electrode pair is an electrode present in a group of electrodes circumferentially arranged on an elongated physical entity; wherein another part of the electrode pair is present in a group of single electrodes arranged in the tissue around the entity ; and wherein electrical stimulation between the electrodes in each electrode pair creates the directed electrical field.
However, Goetz discloses wherein one part of the electrode pair is an electrode present in a group of electrodes circumferentially arranged on an elongated physical entity (fig. 2 depicts electrodes located on the circumference of the elongated lead); wherein another part of the electrode pair is present in a group of single electrodes arranged in the tissue around the entity (fig. 2 depicts single electrodes around T7,T8 and T9) ; and wherein electrical stimulation between the electrodes in each electrode pair creates the directed electrical field (stimulation will inherently create a directed electrical field as an electric field has a magnitude and a direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 7 above, and further in view of Eskuri (US 2014/0066949 A1).
Regarding claim 17, Bradley in view of Kaula disclose the method of claim 7, but do not explicitly teach wherein each group of electrodes is chosen randomly.
However, Eskuri discloses wherein each group of electrodes is chosen randomly (Para [0068] “Electrode pairs can be established temporarily and the constituent electrodes selected randomly or in a preset pattern to form a large variety of conduction pathways or currents 162 during the treatment cycle”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include that the electrode pairs are chosen randomly as disclosed by Eskuri as a way to prevent bias in determining the best set of electrode groups.
Claims 9, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 7 above, and further in view of Moffitt (US 2012/0302912 A1).
Regarding claim 9, Bradley in view of Kaula disclose the method of claim 7 and Bradley further teaches registering information provided by the patient (Para [0074] “could be provided in monopolar fashion at each electrode, with the patient asked to quantify the nature of what he or she is feeling.  No sensation, or a painful or uncomfortable sensation, could be rated highly, for example, on a scale from 1 to 10, which would indicate that the electrode in question”) and assigning each stimulation test value related to the information provided by the patient and the energy consumption (fig. 10C depicts value based decision making). The combination alone does not explicitly disclose a second optimization of stimulation parameters for the electrodes chosen to be included in the stimulation pattern according to claim 7 in view of the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect, wherein the second optimization comprises varying one or more of the stimulation parameters for the chosen electrodes in a stimulation test series, Monitoring an energy consumption for each stimulation test where the stimulation gives rise to the therapeutic effect); Choosing, as the stimulation parameters, the parameters which give rise to the lowest energy consumption while still giving the therapeutic effect, and choosing the parameters which give rise to the most favorable assigned value.
However, Moffitt discloses a second optimization of stimulation parameters for the electrodes chosen to be included in the stimulation pattern according to claim 7 in view of the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect, wherein the second optimization comprises varying one or more of the stimulation parameters for the chosen electrodes in a stimulation test series (Para [0011] “The PC or custom hardware may actively control the characteristics of the electrical stimulation monitoring the energy consumption for each stimulation test where the stimulation gives rise to a therapeutic effect (Para [0028] “(s), or an intolerable threshold of the side-effect(s)) initially occurs. In this case, the influence of the each different electrode combination on the therapeutic effect(s) may further be determined by determining the highest intensity level at which the therapeutic effect metric(s) occur prior to the initial occurrence of the side-effect metric(s). The graphical indication of the clinical effect(s) may comprise a bar map having a plurality of bars, each of which indicates for the each different electrode combination the highest intensity level at which the therapeutic effect metric(s) occur prior to the initial occurrence of the side-effect metric(s)”); choosing, as the stimulation parameters, the parameters which give rise to the lowest energy consumption while still giving a therapeutic effect (Para [0007]); and choosing the parameters which give rise to the most favorable assigned value as to the lowest energy consumption while still giving a therapeutic effect (Para [0027]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include a second optimization of stimulation parameters for the electrodes chosen to be included in the stimulation pattern according to claim 7 in view of the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect, wherein the second optimization comprises varying one or more of the stimulation parameters for the chosen electrodes in a stimulation test series, monitoring the energy consumption for each stimulation 
Regarding claim 21 and 23, Bradley in view of Kaula and Moffitt disclose the method of claim 9, Bradley further teaches optimizing one or more stimulation parameters for the use of the electrodes chosen to be included in the stimulation pattern in a stimulation treatment of the patient (Para [0039] “the grouping of the electrodes into different channels is managed by the control logic 166 (FIG. 5), with the timing of the activation of the various electrodes in each channel being handled by the timer logic 168”); wherein the chosen electrodes are subjected to stimulation tests in which one or more stimulation parameters chosen from a group comprising a pulse width, an amplitude of a stimulation pulse, a stimulation strength, a stimulation frequency, a temporal pattern of stimulation, a shape of the stimulation pulse, a polarity, a stimulation type as to a degree of randomization, amplitude modulation, frequency modulation are varied (Para [0039] “Such current pulse may be programmed to one of several discrete current levels, e.g., between 0 to 10 mA in steps of 0.1 mA.  The pulse width of the current pulses is preferably adjustable in convenient increments, e.g., from 0 to 1 milliseconds (ms) in increments of 10 microseconds (.mu.s).  Similarly, the pulse rate is preferably adjustable within acceptable limits, e.g., from 0 to 1000 Hz.  Other programmable features can include slow start/end ramping, burst stimulation cycling (on for X time, off for Y time), and open or closed loop sensing modes”); wherein information provided by the patient is registered for each test (Para [0061] “The method of the present invention uses objective measurements on each electrode to determine which seem likely pursuant to a given objective measurement to be most beneficial in a given patient's therapy.  Additionally, subjective measures for each electrode based on the patient's feedback are preferably (but not necessarily) used to quantify the efficacy of a particular electrode”); wherein one or more of the amplitude of the stimulation pulse, the stimulation frequency, and the shape of the stimulation pulse are varied in each test (Para [0039] “Such current pulse may be programmed to one of several discrete current levels, e.g., between 0 to 10 mA in steps of 0.1 mA.  The pulse width of the current pulses is preferably adjustable in convenient increments, e.g., from 0 to 1 milliseconds (ms) in increments of 10 microseconds (.mu.s).  Similarly, the pulse rate is preferably adjustable within acceptable limits, e.g., from 0 to 1000 Hz.  Other programmable features can include slow start/end ramping, burst stimulation cycling (on for X time, off for Y time), and open or closed loop sensing modes”)., but in the current combination does not explicitly wherein each parameter set is assigned a value related to the information and wherein the parameter set having the most favorable assigned value is chosen to be used for the chosen electrodes during the stimulation treatment.
However, Moffitt further discloses wherein each parameter set is assigned a value related to the information (Para [0105] “and electrical pulse parameters, which define the pulse amplitude (measured in milliamps or volts depending on whether the IPG 14 supplies constant current or constant voltage to the electrode array 26), pulse duration (measured in microseconds), pulse rate (measured in pulses per second), and burst rate (measured as the stimulation on duration X and stimulation off duration Y)”); and wherein the parameter set having the most favorable assigned value as to the lowest energy consumption while still giving therapeutic effect is chosen to be used for the chosen electrodes during the stimulation treatment (Para [0114] “the CP 18 may actively control the characteristics of the electrical stimulation generated by the IPG 14 to allow the optimum stimulation parameters to be determined based on patient response and feedback and for subsequently programming the IPG 14 with the optimum stimulation parameters”), or wherein the one or more stimulation parameters also are used in the stimulation test of the second optimization step in view of energy consumption.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula and Moffitt to further include that each parameter set is assigned a value related to the information and wherein the parameter set having the most favorable assigned value if chosen for the electrodes during the stimulation treatment as disclosed by Moffitt as a way to ensure that unnecessary power is not consumed during the treatment and that unnecessary locations are not stimulated as to save on the cost of operation of the device. 
Regarding claim 22, Bradley in view of Kaula and Moffitt disclose the method of claim 9 and Bradley further teaches optimizing one or more stimulation parameters for the use of the electrodes chosen to be included in the stimulation pattern in a stimulation treatment of the patient (Para [0061] “a subset of electrodes can be chosen which are presumed to be logically efficacious for a given patient, and the clinician may then attempt to set the optimal stimulation parameters (e.g., pulse width, amplitude, and frequency) via experimentation with just the chosen subset of electrodes.”);wherein the chosen electrodes are subjected to stimulation tests in which a burst mode is varied (Para [0039] “Other programmable features can include slow start/end ramping, burst stimulation cycling (on for X time, off for Y time), and open or closed loop sensing modes”).; wherein information provided by the patient is registered for each test (Para [0074] “could be provided in monopolar fashion at each electrode, with the patient asked to quantify the nature of what he or she is feeling.  No sensation, or a painful or uncomfortable sensation, could be rated highly, for example, on a scale from 1 to 10, which would indicate that the electrode in question”); wherein each parameter set is assigned a value related to the information (fig. 10C depicts value based weighting for the parameters); and wherein the parameter set having the most favorable assigned value as to lowest energy consumption while still giving a therapeutic effect is chosen to be used for the chosen electrodes during the stimulation treatment (fig. 10C depicts a chosen set from the weighting method), or wherein the one or more stimulation parameters also are used in the stimulation test of the second optimization step in view of energy consumption).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula and Moffitt as applied to claim 9 above, and further in view of Wolfberg et al. (US 2013/0702857 A1) herein after Wolfberg.
Regarding claim 10, Bradley in view Kaula and Moffitt disclose the method of claim 9, but do not explicitly teach/disclose wherein the step of choosing further comprises using multivariate analysis to identify which combinations of electrodes and/or which combinations of stimulation parameters give rise to the most favorable assigned value.  
However, Wolfberg discloses wherein the step of choosing further comprises using multivariate analysis to identify which combinations of electrodes and/or which combinations of stimulation parameters give rise to the most favorable assigned value as to the lowest energy consumption while still giving a therapeutic effect (Para [0080] “The data is then subjected to a multivariate statistical analysis, and the results are used to group beats according to variations in the ensemble of heart beats.  These data can be later used for the analysis of waveform morphology”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified that method of Bradley in view of Kaula and Moffitt further include the multivariate analysis to identify which combinations of electrodes give rise to the most favorable assigned value as disclosed by Wolfberg as a way to represent the data in a statistically relevant manner that determines if, in fact, there is a positive correlation between combinations of electrodes that promote a positive outcome for the patient. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 13 above, and further in view of Harel et al. (US 2009/0088816 A1) herein after Harel.
Regarding claim 16, Bradley in view of Kaula disclose the method of claim 13, but do not explicitly disclose wherein the endocrine tissue is selected from the group comprising pancreas, pituitary gland and pineal gland. 
However, Harel discloses wherein the endocrine tissue is selected from a group comprising pancreas, pituitary gland and pineal gland (Para [0027] “In an exemplary embodiment of the invention, an electric field is applied to a pancreas in a manner which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include that the tissue being stimulated is the pancreas as disclosed by Harel as a way to treat disorders of the pancreas such as blood glucose imbalance and to determine an optimized treatment method for providing therapy. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 1 above, and further in view of Choi et al. (US 2011/0230933 A1) herein after Choi.
Regarding claim 31, Bradley in view of Kaula disclose the method of claim 1, but do not explicitly disclose wherein 10-50 different groups of electrodes are stimulated.
 However, Choi discloses wherein 10 – 50 different groups of electrodes are stimulated (Para [0039] “fifteenth electrode group to stimulate the nerve fibers”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include that between 10-50 different electrode groups are stimulated as disclosed by Choi as a duplication of parts of the electrode groupings already shown in the combination of Bradley in view of Kaula. See MPEP 2144.04 Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ
378 (CCPA 1960).
Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 1 (for claim 32) and claim 38 (for claim 42) above, and further in view of Acrot-Krishnamurthy et al. (US 2012/0271382 A1) herein after Acrot. 
Regarding claim 32 and 42, Bradley in view of Kaula disclose the method of claim 1 and system of claim 38, but do not explicitly disclose wherein the information provided by the patient is provided using a joystick, a touch screen, a pad, a computer mouse and/or a trackball.
However, Acrot discloses wherein the information provided by the patient is provided using a joystick, a touch screen, a tablet, a computer mouse and/or a trackball, wherein the joystick, touch screen, pad, computer mouse and/or trackball is used by the patient to provide the first processor with information (Para [0067] “Additionally or alternatively, the threshold data may be collected using feedback from a patient or a physician.  For example a click pad with an assessment scale, such as a pain assessment scale that asks the patient to rate the severity of pain that the patient is experiencing, may be used to record the tolerability or severity of a side effect of the stimulation”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include that the information is provided a click pad and used by the patient to provide the first processor with information as disclosed by Acrot because a click pad is a generic computer part that is well known in the art as a way for an individual to collect data via computer interface.  
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 1 (for claim 33) and claim 38 (for claim 43) above, and further in view of Benford (US 2012/0238831 A1). 
Regarding claim 33 and 43, Bradley in view of Kaula disclose the method of claim 1 and system of claim 38, but do not explicitly teach/disclose wherein the information provided by the patient is provided using a device registering eye movements).
However, Benford discloses a device registering eye movements, wherein the device registering eye movements is used by the patient to provide the first processor with information (Para [0072] “As in the embodiment of FIG. 13, the eye tracking test in this embodiment is activated by the user tapping the EYE 319 icon (FIG. 3), and the test procedure utilizes the video capture function of rearward-facing camera attachment 134 to capture and record the user's own eye movement.  The SW functionality is capable of capturing the eye movement utilizing the video capture function and tracking the eye movement using a grid system as in the embodiment of FIG. 13” ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include using a device that registers eye movements to collect information provided by the patient as disclosed by Benford as a way for individuals with progressed disease states to provide information about the treatment. For example, if an individual cannot express their feelings or conditions in words, then eye movements would be an alternative to collect information. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Kaula as applied to claim 1 above, and further in view of Meadows (US 2016/0199651 A1 as reference to PCT/US15/41101).
Regarding claim 34, Bradley in view of Kaula disclose the method of claim 1, but do not explicitly disclose wherein the method is preceded by allowing the patient to get accustomed to the conditions and equipment utilized during the stimulation.
However, Meadows discloses wherein the method is preceded by allowing the patient to get accustomed to the conditions and equipment utilized during the stimulation (Para [0033] “In some embodiments, patient comfort during the accommodation phase of treatment, wherein the patient gradually becomes accustomed to the sensation of electrical stimulation”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Bradley in view of Kaula to further include the patient getting accustomed to the conditions and equipment utilized during the stimulation as disclosed by Meadows as a way for the patient to be more comfortable with the treatment set up thus leading to a more successful therapy session. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Applications 15/737,236 and over claims 1-36 of copending Application No. 15/579,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (US 2015/0126802 A1) relates to a neuromodulation system that uses synchronized stimulation the use timing that optimizes activation of specific locations in a neural populations. Electrodes in this neuromodulation system can be stimulated simultaneously or with times delays to activate auditory pathways. 
Rao et al. (US 2014/0277261 A1) relates to a neuromodulation system to provide therapy to an individual. The system uses programming history and logging to optimize the parameters for a current stimulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792